—In an action to recover damages for medical malpractice, etc., the defendant appeals (1) from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated December 14, 1993, which granted the plaintiffs’ motion to vacate an order dated July 28, 1993, dismissing the action, and thereupon to restore the action to the trial calendar, and (2) from stated portions of an order of the same court (Doyle, J.), dated April 5,1994, which, inter alia, granted the plaintiffs’ motion for leave to serve an amended bill of particulars.
Ordered that the appeals from the orders are dismissed as academic, without costs or disbursements (see, Reuter v Haag, 224 AD2d 603 [decided herewith]). Copertino, J. P., Pizzuto, Santucci and Joy, JJ., concur.